Case: 16-11342   Date Filed: 01/26/2017   Page: 1 of 2


                                                               [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 16-11342
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 0:15-cv-60032-WPD

KENNETH KLEIN,

                                                   Plaintiff - Appellant,

versus

FLORANADA WAREHOUSE AND STORAGE, INC.,
a Florida profit corporation,

                                                   Defendant - Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                 (January 26, 2017)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

         Kenneth Klein is a former employee of Floranada Warehouse and Storage

(Floranada). He brought suit against Floranada seeking damages for alleged
                   Case: 16-11342       Date Filed: 01/26/2017      Page: 2 of 2


violations of the Fair Labor Standards Act. Klein alleged that Floranada failed to

pay him overtime pay at time-and-a-half for hours he worked in excess of forty

(40) hours per week, as required by 29 U.S.C. § 207(a)(1). A jury decided in favor

of Floranada, finding that Klein was properly paid and was not due any overtime

compensation (beyond the commissions or non-discretionary bonus payments for

which Klein was partially granted summary judgment). On appeal, Klein

challenges the district court’s denial of his motion for a directed verdict and his

motion for judgment notwithstanding the verdict.

       We have reviewed and considered the briefs and the record, and we have

drawn all reasonable inferences in favor of Floranada, the nonmoving party. See

Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1192-93 (11th Cir.

2004). There was more than sufficient evidence to support the jury’s verdict. In

reaching that conclusion, we find no merit to Klein’s argument that his pay

structure emanated from a vain attempt to establish a Belo agreement. 1 Therefore,

we conclude that the motions for directed verdict and motion for judgment

notwithstanding the jury’s verdict were properly denied. The decisions of the

district court are

       AFFIRMED.




       1
           Walling v. A.H. Belo Corp., 316 U.S. 624, 62 S. Ct. 1223 (1942).
                                                  2